—Order, Supreme Court, New York County (Beverly Cohen, J.), entered on or about March 26, 1993, which, upon intervenors’ motion for reargument, adhered to the court’s original determination, inter alia, granting plaintiff partial summary judgment on liability against defendant and the intervenors on its second, third and fourth causes of action, unanimously affirmed, with costs.
The intervenors’ contention that they were improperly held liable in their individual capacities is without merit. Having successfully sought the right to intervene, they interposed an answer and demanded no other pleading. Accordingly, their status in this action is not different from that of any other party. Nor did intervenors establish the existence of a material issue of fact warranting a trial.
Since the intervenors were party to the action, plaintiff is entitled to recover against them without establishing that the defendant corporation was insolvent (see, United States Trust Co. v Bamco 18, 183 AD2d 549, 551, amended 189 AD2d 689).
We have considered appellants’ remaining arguments and find them without merit. Concur — Sullivan, J. P., Rosenberger, Ross, Asch and Rubin, JJ.